
	

113 S2655 IS: EARLY Act Reauthorization of 2014
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2655
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Ms. Klobuchar (for herself and Mr. Vitter) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To reauthorize the Young Women’s Breast Health Education and Awareness Requires Learning Young Act
			 of 2009.
	
	
		
			1.
			Short titleThis Act may be cited as the EARLY Act Reauthorization of 2014.2.Reauthorization of the Young Women’s Breast Health Education and Awareness Requires Learning Young
			 Act of 2009
			Section 399NN(h) of the Public Health Service Act (42 U.S.C. 280m(h)) is amended by striking 2010 through 2014 and inserting 2015 through 2019.
		
